Pursuant to Ind.Appellate Rule 65(D),
this Memorandum Decision shall not be
regarded as precedent or cited before                     May 23 2014, 10:36 am
any court except for the purpose of
establishing the defense of res judicata,
collateral estoppel, or the law of the case.


ATTORNEY FOR APPELLANT:                            ATTORNEYS FOR APPELLEE:

ELLEN M. O’CONNOR                                  GREGORY F. ZOELLER
Marion County Public Defender Agency               Attorney General of Indiana
Indianapolis, Indiana
                                                   CYNTHIA L. PLOUGHE
                                                   Deputy Attorney General
                                                   Indianapolis, Indiana


                               IN THE
                     COURT OF APPEALS OF INDIANA

ADRIAN WALTON,                                     )
                                                   )
       Appellant-Defendant,                        )
                                                   )
               vs.                                 )      No. 49A04-1307-CR-365
                                                   )
STATE OF INDIANA,                                  )
                                                   )
       Appellee-Plaintiff.                         )


                     APPEAL FROM THE MARION SUPERIOR COURT
                       The Honorable Peter Nugent, Judge Pro Tempore
                             Cause No. 49G06-1204-MR-21559


                                          May 23, 2014

                MEMORANDUM DECISION - NOT FOR PUBLICATION

MAY, Judge
        Adrian Walton appeals his conviction of Murder.1 He argues the trial court violated

his Sixth Amendment right to confront the witnesses against him when it limited Walton’s

cross-examination of a witness. We affirm.

                         FACTS AND PROCUEDURAL HISTORY2

        On the evening of March 29, 2013, Walton and his girlfriend, Robyn Knight,3 visited

the home of Brittany Cobb, his child’s mother. Also at Cobb’s house was Brian McMiller,

and Namaan Crawford, who had an occasional relationship with Cobb. Walton and Knight

visited Walton’s daughter and then stayed at the house to drink alcohol and play cards.

        At approximately 1:00 a.m., Walton decided to leave and he put on his coat. As he

did so, he pulled out a handgun and pointed it at Crawford. He asked Crawford, “You

fucking my baby’s momma?” (A/V Rec. 6/24/13 at 2:34:00.) Crawford remained seated and

Cobb, McMiller, and Knight attempted to defuse the situation. When unsuccessful, Cobb,

McMiller, and Knight moved to the porch. They heard Walton yell again at Crawford and

tell Crawford to stand, and then they heard multiple gunshots.

        Walton and Knight fled the scene. Cobb called the police, but she informed dispatch

she did not know the identity of the shooter. When the police arrived, Cobb falsely identified


1
  Ind. Code § 35-42-1-1.
2
  The record on appeal in this case was prepared pursuant to the Indiana Supreme Court’s “Order Establishing
the Indiana Court Reporting Pilot Project for Exploring the Use of an Audio/Visual Record on Appeal” issued
on September 18, 2012, and effective on July 1, 2012. See Ind. Supreme Court Case No. 94S00-1209-MS-
522. Therefore, the citations to the transcript will be to the “A/V Rec.” We acknowledge the ongoing
cooperation of the Honorable Mark D. Stoner of Marion Superior Court, the Marion County Public Defender
Agency, and the Office of the Indiana Attorney General in the execution of this pilot project.
3
  Appellant’s brief refers to Knight as “Robyn McKnight” and Appellee’s brief refers to Knight as “Robin
Knight.” The correct spelling of Knight’s name is “Robyn Knight” as indicated at the beginning of her
testimony. (A/V Rec. 6/24/13 at 3:57:39.)
                                                     2
the shooter as a white man named James, but finally told police Walton shot Crawford.

McMiller also declined to identify Walton as the shooter, but eventually gave police

Walton’s cell phone number. Crawford died from his injuries.

       Walton and Knight returned to their apartment. Walton shaved his dreadlocks, which

he had been growing for some time. As they drove toward Fort Wayne the following

morning, Walton and Knight stopped so that Walton could throw his gun into a lake. The

Indiana State Police later stopped Walton and Knight, arrested them, and returned them to

Indianapolis. Police found bullets and a box for Walton’s gun in the car. Knight told police

Walton killed Crawford.

       On April 2, the State charged Walton with Murder. During his jury trial, Walton

wanted to cross-examine Knight in regard to a threatening phone call she allegedly received.

After a short hearing on the matter outside of the presence of the jury, during which Walton

made an Offer of Proof, the trial court denied his request. The jury found Walton guilty of

Murder, and the court imposed a sixty-year sentence.

                            DISCUSSION AND DECISION

       The right to cross-examine witnesses is guaranteed by the Sixth Amendment to the

United States Constitution. The scope and extent of cross-examination is within the

discretion of the trial court. Manuel v. State, 971 N.E.2d 1262, 1266 (Ind. Ct. App. 2012).

“Trial judges retain wide latitude to impose reasonable limits on the right to cross-

examination based on concerns about, among other things, harassment, prejudice, confusion

of the issues, the witness’ safety, or interrogation that is repetitive or only marginally

                                             3
relevant.” Washington v. State, 840 N.E.2d 873, 886 (Ind. Ct. App. 2006), trans. denied. We

will reverse the trial court’s decision only for an abuse of its discretion, which we find when

the court’s restriction “substantially affects the defendant’s rights.” Id.

       During Walton’s cross-examination of Knight, he asked her, “Now about [Walton]

cutting his hair. Were you not receiving death threats from the family of Namaan

Crawford?” (A/V Rec. 3/24/13 at 4:46:19.) Knight started to answer, and the State objected.

The jury was removed from the courtroom, and the parties and the judge discussed the State’s

objection. After questioning Knight and determining she could not identify the source of the

telephoned threats, the trial court indicated Knight could testify about the call only if Walton

could lay an adequate foundation for the call, but the contents of the call were hearsay.

Instead of presenting the testimony to the jury, Walton presented to the trial court an Offer of

Proof, arguing the trial court’s restriction on his cross examination of Knight violated his

right to present a defense and was a “constitutional issue.” (A/V Rec. 3/24/13 at 4:56:51.)

       We need not determine whether the trial court abused its discretion when it limited

Walton’s cross-examination of Knight because any error was harmless. We have stated:

       Violations of the Confrontation Clause do not require reversal if the State can
       show beyond a reasonable doubt that the error was harmless and did not affect
       the verdict. In other words, “an otherwise valid conviction should not be set
       aside if the reviewing court may confidently say, on the whole record, that the
       constitutional error was harmless beyond a reasonable doubt.” When
       considering whether a constitutional error was harmless, we may consider,
       among other things:
               the importance of the witness’ testimony in the prosecution’s
               case, whether the testimony was cumulative, the presence or
               absence of evidence corroborating or contradicting the
               testimony of the witness on material points, the extent of cross-
               examination otherwise permitted and, of course, the overall
                                             4
               strength of the prosecution’s case.
       If the State presented other overwhelming evidence of the defendant’s guilt,
       then an erroneously admitted statement may be deemed harmless.

Lane v. State, 997 N.E.2d 83, 93 (Ind. Ct. App. 2013), trans. denied.

       Knight and Cobb both testified Walton shot Crawford. McMiller gave police

Walton’s phone number. Testimony indicated Walton angrily confronted Crawford about

having sexual relations with Cobb. After the shooting, Walton fled the scene and then left

for Fort Wayne. Knight testified Walton threw the gun he used to kill Crawford in a lake on

the way to Fort Wayne. Finally, when the Indiana State Police searched the car Walton and

Knight were driving, they discovered Walton’s gun box and bullets that matched the bullets

used to kill Crawford. Therefore, any error in limiting Walton’s cross-examination of Knight

about threatening phone calls was harmless, as there was overwhelming evidence that Walton

killed Crawford.

       Accordingly, we affirm.

Affirmed.

KIRSCH, J., and BRADFORD, J., concur.




                                             5